Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 7, 10 and 17 are objected to because of the following informalities:  
Claim 1: in line 9 and line 11, “the first tail region” should read “the first one of the tail regions” for consistency.
Claim 5: in line 3 and line 5, “the second tail region” should read “a second one of the tail regions” for consistency.
Claim 7: in line 3, “the first tail region” should read “the first one of the tail regions” for consistency.
Claim 10: in line 8 and line 10, “the first tail region” should read “the first one of the tail regions” for consistency. 
Claim 17: in line 3, “the first tail region” should read “the first one of the tail regions” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 each includes “the two shuttling loops” which lacks antecedent basis since only one shuttling loop has been previously recited. For the purposes of claim interpretation, claims 4 and 11 are being treated as though they read “the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dreyfuss (US 2013/0023928). Dreyfuss discloses a suture construct comprising a first suture with a passage extending therethrough and a second suture separable from the first suture, the second suture comprising a middle region configured to pass through the passage of the first suture to connect the first and second sutures together, two tail regions respectively located at opposite first and second ends of the middle region, and a shuttling loop that connects the first end of the middle region to a first one of the tail regions without the middle region or the first tail region extending through the shuttling loop, wherein the first end of the middle region is directly connected to one end of the shuttling loop and the first tail region is directly connected to an opposite end of the shuttling loop. See the examiner-annotated reproduction of fig. 1 below.

    PNG
    media_image1.png
    439
    708
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    486
    609
    media_image2.png
    Greyscale

Regarding claim 2, the first suture forms a soft anchor since the suture is considered soft (as compared to a hard anchor whose shape cannot be easily manipulated) and is capable of anchoring the second suture to tissue (e.g., by tying the 1st suture, which is coupled to the 2nd suture, into tissue).
Regarding claim 3, the soft anchor is tubular, at least in the area of the splice where the second suture passes through the passage of the first suture. 
Regarding claim 7, no additional loops are formed on the second suture (unshaded suture in fig. 1) between the first suture and the shuttling loop and between the shuttling loop and an end of the first tail region opposite the middle region (noting that the claimed shuttling loop is the only loop formed on the second suture; the other loop is formed on the first suture).
Claim(s) 1-3, 5, 7-9, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Denham et al. (US 2011/0264141). Denham discloses a suture construct comprising a first suture (312) with a passage extending therethrough, and a second suture (316) separable from the first suture (i.e., the sutures can be separated if the second suture is pulled out of the first suture), the second suture comprising a middle region (316 stretching between 336 and 338 in fig. 5) configured to pass through the passage of the first suture (312) to connect the first and second sutures together, two tail regions respectively located at opposite first and second ends of the middle region, and a shuttling loop (loop of suture 316 ending from 332 to 336) that connects the first end of the middle region to a first one of the tail regions without the middle region or the first tail region extending through the shuttling loop, wherein the first end of the middle region is directly connected to one end of the shuttling loop and the first tail region is directly connected to an opposite end of the shuttling loop. See the examiner-annotated reproduction of fig. 5 below. 
Regarding claim 18, the shuttling loop directly connects the first end (336) of the middle region to a first one of the tail regions (at 332). Regarding claims 8, 9, and 18, the suture construct comprises a third suture (318) separable from the first and second sutures (i.e., can be threaded back out of first suture 312), wherein the third suture is configured to pass through the passage of the first suture to connect the third sutures together (fig. 5). The limitation of the third suture being “threadable through the shuttling loop to move the third suture together with the shuttling loop” is a functional limitation. Because one of the free ends of the third suture can be threaded through the shuttling loop to move the third suture together with the shuttling loop (e.g., when loop is pulled, third suture threaded therethrough will also be pulled), it meets this recitation of intended use. 

    PNG
    media_image3.png
    513
    862
    media_image3.png
    Greyscale

Regarding claims 2, 3, and 20, the first suture (312) forms a soft anchor that is tubular and defines an inner cavity that forms the passage (see fig. 5). 
Regarding claim 5, Denham discloses a second shuttling loop (suture 316 between 338 and 342) that connects the second end of the middle region to a second one of the tail regions (suture 316 from 344 to free end of 370) without the middle region or the tail region extending through the second shuttling loop, wherein the second end of the middle region is directly connected to one end of the second shuttling loop (at 338) and the second tail region is directly connected to an opposite end of the shuttling loop (at 342).
Regarding claim 7, no additional loops are formed on the second suture (316) between the first suture and the shuttling loop (i.e. between 332, 336, only shuttling loops formed, no additional loops) and between the shuttling loop and an end of the first tail region opposite the middle region (see fig. 5).

Allowable Subject Matter
Claims 10 and 12-17 are objected to because of the minor informalities with respect to claim 10 and claim 17 addressed in the Claim Objections section above but would be allowable if corrected as suggested above. The closest prior art of Pinto (US 8,834,521) discloses a suture construct comprising a middle region, two tail regions respectively located at opposite first and second ends of the middle region, and a single tail formed by ends of the two tail regions opposite the middle region such that the two tail regions and the middle region form a closed loop (see fig. 2), but does not expressly disclose or fairly suggest a shuttle loop as claimed. 
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 9/13/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771